                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   CHRISTOPHER LOGAN JETT,                          )
                                                    )
                 Plaintiff,                         )
                                                    )
   v.                                               )           No.      3:20-CV-365-DCLC-HBG
                                                    )
   ANDERSON COUNTY, TN,                             )
   RIDGEVIEW MENTAL HEALTH                          )
   SERVICES, and JAMES LANDRY,                      )
                                                    )
                 Defendants.                        )

                                    MEMORANDUM OPINION

         This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is proceeding

  only as to Plaintiff’s claim that Defendants denied him mental health treatment because he is a

  Tennessee Department of Correction prisoner [Doc. 6 p. 3]. Now before the Court is Plaintiff’s

  notice of change of address [Doc. 44] and motion for default judgment [Doc. 40], as well as

  Defendants Landry and Ridgeview’s joint motion to dismiss and/or for summary judgment [Doc.

  33]. For the reasons set forth below, Plaintiff’s motion for default judgment [Doc. 40] will be

  DENIED and the Court will dismiss this action sua sponte for want of jurisdiction. Accordingly,

  Defendants Landry and Ridgeview’s motion to dismiss and/or for summary judgment [Doc. 33]

  will be DENIED as moot.

  I.     MOTION FOR DEFAULT

             Plaintiff’s motion for default judgment [Doc. 40] is procedurally improper and without

  merit. First, Plaintiff has requested entry of a default judgment without complying with the two-

  step process contemplated by Rule 55 of the Federal Rules of Civil Procedure. Pursuant to Rule

  55(a), a plaintiff must first move for a Clerk’s entry of default, demonstrating that a defendant has




Case 3:20-cv-00365-DCLC-HBG Document 45 Filed 01/15/21 Page 1 of 4 PageID #: 183
  failed to plead or defend. See Fed. R. Civ. P. 55(a). If a default is entered, then the plaintiff may

  move the Court for entry of default under Rule 55(b). See Fed. R. Civ. P. 55(b). In this case,

  Plaintiff did not comply with this two-step process by seeking a Clerk’s entry of default prior to

  seeking default judgment, and therefore his motion is improper. See, e.g., Devlin v. Kalm, 493 F.

  App’x 678, 685 (6th Cir. 2012) (“[I]t was procedurally improper for Plaintiff to move for entry of

  default judgment without first obtaining an entry of default from the clerk.”).

         Moreover, even if Plaintiff had properly sought the Clerk’s entry of default pursuant to

  Rule 55(a) in his motion, any such request would have been without merit, as, at the time that

  Plaintiff filed his motion, Defendant Anderson County had already filed its answer to Plaintiff’s

  complaint [Doc. 20] and Defendants Landry and Ridgeview had already filed their joint motion to

  dismiss this action pursuant to Rule 12(b)(6) [Doc. 33], and therefore were not required to file an

  answer until fourteen days after the Court ruled on that motion. Fed. R. Civ. P. 12(a)(4)(A).

         Thus, Plaintiff’s motion for default judgment [Doc. 40] will be DENIED.

  II.    SUA SPONTE DISMISSAL

         Plaintiff’s only claim proceeding herein arises out of his allegation that Defendants denied

  him mental health treatment while he was in the Anderson County Detention Facility due to his

  status as a prisoner of the Tennessee Department of Correction [Doc. 6 p. 3–4]. However, while

  Plaintiff seeks compensatory damages for this claim [Doc. 2 p. 5], he has not alleged any physical

  injury resulted from this constitutional violation [Id. at 3–4]. Accordingly, Plaintiff’s request for

  compensatory damages is not cognizable under § 1983, as prisoners cannot recover for emotional

  or mental injury resulting from a constitutional violation under § 1983 absent a prior physical

  injury that is more than de minimis. Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010); see also

  42 U.S.C. § 1997e(e) (providing that “[n]o Federal civil action may be brought by a prisoner



                                                   2

Case 3:20-cv-00365-DCLC-HBG Document 45 Filed 01/15/21 Page 2 of 4 PageID #: 184
  confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered

  while in custody without a prior showing of physical injury”).

          Thus, Plaintiff may only pursue injunctive and/or declaratory relief for his claim

  proceeding herein, which he has done [Id. at 5]. However, his requests for declaratory and

  injunctive relief resulting from this alleged constitutional violation are now moot, as Plaintiff’s

  notice of change of address [Doc. 44] establishes that he is no longer in the Anderson County

  Detention Facility. Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (holding inmate’s claim for

  declaratory and injunctive relief against prison officials became moot once prisoner was

  transferred to different facility).

          Thus, the Court lacks jurisdiction over Plaintiff’s only remaining claim for relief under §

  1983, and this action will be DISMISSED. Berger v. Cuyahoga Co. Bar Ass’n, 983 F.2d 718,

  721 (6th Cir. 1993) (“Questions of jurisdiction are fundamental matters which [a court] may

  review sua sponte”). Accordingly, Defendants Landry and Ridgeview’s joint motion to dismiss

  and/or for summary judgment [Doc. 33] will be DENIED as moot.

  III.    CONCLUSION

          For the reasons set forth above:

          1. Plaintiff’s motion for default judgment [Doc. 40] will be DENIED;

          2. This action will be DISMISSED for want of jurisdiction;

          3. Defendants Landry and Ridgeview’s joint motion to dismiss and/or for summary
             judgment [Doc. 33] will be DENIED as moot; and

          4. The Court CERTIFIES that any appeal from this action would not be taken in good
             faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
             Procedure.

          AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

          SO ORDERED:

                                                   3

Case 3:20-cv-00365-DCLC-HBG Document 45 Filed 01/15/21 Page 3 of 4 PageID #: 185
                                           s/Clifton L. Corker
                                           United States District Judge




                                       4

Case 3:20-cv-00365-DCLC-HBG Document 45 Filed 01/15/21 Page 4 of 4 PageID #: 186
